    



EXHIBIT 10.22


Mr. Anurup Pruthi                                    October 3, 2014
1202 Odyssey II Apartments
Hiranandani Gardens, Powai
Mumbai 400076


Dear Anurup,
On behalf of The Children’s Place, it is my pleasure to confirm our offer of
employment for the position of Chief Financial Officer reporting to me. Details
of our offer are as follows:
•
COMMENCEMENT OF EMPLOYMENT:            TBD


•
ANNUAL BASE SALARY:                    $500,000



•
BONUS: In fiscal 2105, you will be eligible to participate in our annual
management incentive plan.   Your target bonus will be 60% of your annual
salary, and, among other things, you must be employed on the date of the bonus
payout to be eligible to receive your bonus. Bonus payments are determined by
Company performance and factor in personal performance, and are subject to the
terms of the Management Incentive Plan. Please review the Annual Bonus Plan
summary for additional details.



•
NEW HIRE EQUITY AWARD. Based upon your position with the Company, you will
receive an equity award. All equity awards are subject to the Company’s 2011
Equity Incentive Plan (“2011 Equity Plan”) and must be awarded in accordance
with the Company’s Policy Regarding the Award of Equity-Based Incentives to
Executives Officers and Other Employees (the “Equity Award Policy”).

1.
Number of RSUs. An award of 5,000 restricted stock units (“RSUs”).

2.
Type of Award. The 5,000 RSUs will be awarded in the form of Time-Based RSUs (as
defined in the 2011 Equity Plan).

3.
Grant Date. The grant date for this award will be the first business day of the
fiscal month following your commencement date (the “Grant Date”), provided that
you execute and deliver to the Company the Time-Based Restricted Stock Unit
Award Agreement within the requisite period of time. (The Award Agreement will
be provided to you following your execution and return of this offer letter.)

4.
Vesting. The Time-Based Restricted Stock Units will vest ratably over three
years based on continued employment.



•    2016 EQUITY AWARD: In 2016, you will be eligible to receive an equity award
under the 2011 Equity Plan at the same time as other associates in the Company,
subject to the approval of the Compensation Committee of the Board of Directors.
Your 2016 grant will be a combination of Performance-Based Restricted Stock
Units (PRSU’s) and Time-Based Restricted Stock Units (TRSU’s) on the same
percentage split as other Senior Vice Presidents of the Company as determined by
the Compensation Committee of the Board of Directors at the time of the grant.


•
401(k) PLAN: Following 90 days of service, you will be eligible to participate
in The Children’s Place 401(k) Savings Plan. After one year of service, you will
be eligible for Company matching contributions equal to 50% of your own
contributions up to 5% of covered compensation. Company matching contributions
are subject to graduated vesting over five years.




--------------------------------------------------------------------------------





•
OTHER BENEFITS: You will be eligible as of the first of the month following your
commencement date for other benefits (long term disability, health and life
insurance) available to other associates at your level.



•
RELOCATION: You will be eligible to receive relocation assistance in accordance
with The Children’s Place, Inc. Relocation Policy (Executive) which is included
with this offer letter. You may take advantage of this benefit for up to one
year following your Commencement of Employment.



•
PAID TIME OFF: You will be eligible for 22 days of Paid Time Off (PTO) in every
fiscal year (February through January). You may not carry over PTO days from
year to year. The number of days you are eligible to receive during the current
fiscal year will be prorated based on your commencement date. Your PTO days do
not include ten Company paid holidays in fiscal 2014. The Company’s PTO policy
and Company paid holidays are subject to change annually.



•
CHANGE IN CONTROL: Subject to your execution and delivery to the Company of an
amended and restated Change in Control Severance Agreement (the “Change in
Control Severance Agreement”), you will be protected if you should be terminated
other than for Cause (as defined in the Change in Control Severance Agreement)
or resign for Good Reason (as defined in the Change in Control Severance
Agreement) in anticipation of, or subsequent to a Change in Control (as defined
in the Change in Control Severance Agreement). Under the Change in Control
Severance Agreement, the severance period is 18 months. During the severance
period, you will be paid your salary and target bonus, as well as continue to be
covered under the Company’s health plan. In addition, pursuant to the 2011
Equity Plan, (i) 100% of your Time-Based RSUs will vest and be delivered
immediately prior to a Change in Control and (ii) 50% of your Performance Based
RSUs will vest and be delivered immediately prior to a Change in Control if the
Change in Control occurs within the first half of the applicable performance
period (100% will vest and be so delivered if the Change in Control occurs
within the second half of the applicable performance period). Unless the Change
in Control Severance Agreement is otherwise terminated earlier pursuant to its
terms, it will remain in force for two years from the execution thereof and it
will renew for additional one year periods unless the Company provides you with
notice of nonrenewal at least 90 days prior to the second anniversary date
thereof or, if renewed, at least 90 days prior to each subsequent renewal.
Notwithstanding anything to the contrary contained in the Change in Control
Severance Agreement, it is understood and agreed that with the sole exception of
the use of the definition of Cause as set forth in the Severance provision of
this Agreement, the provisions of the Change in Control Severance Agreement
shall be applicable only in connection with a termination of employment covered
by Section 3.01 of such Agreement.



•
SEVERANCE: In the event that you are terminated from the Company without Cause
(as defined in the Change in Control Severance Agreement), the amount you will
entitled to will be the greater of (i) twelve month’s severance at your then
current salary or (ii) the amount available to other associates at your level
under the Company’s severance guidelines, provided, in all cases, that such
severance shall automatically and immediately be reduced by the amount of salary
or other like compensation you receive from employment or engagement as an
independent contractor, during the severance period, with any other person or
entity. Further, the Company agrees to waive the applicable premium cost that
you would otherwise be required to pay for continued group health benefit
coverage under COBRA for the corresponding period of severance as provided above
unless otherwise prohibited under applicable law. All such payments are intended
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations there under such that no payment made, or
benefit provided, to you hereunder shall be subject to an “additional tax”
within the meaning of the Code.




--------------------------------------------------------------------------------



Receipt of the payments set forth herein are conditioned upon the execution and
delivery of an agreement containing a release of claims, an agreement of
confidentiality, and an agreement of non-solicitation and non-competition for a
period of twelve months following termination in such form as the Company shall
reasonably determine, which release of claims shall, to the extent permitted by
law, waive all claims and actions against the Company and its officers,
directors, affiliates and such other related parties and entities as the Company
chooses to include in the release. It is understood and agreed that (i) the
terms of the foregoing confidentiality and non-solicitation agreement shall be
no more restrictive than those set forth in the Company’s Confidentiality, Work
Product and Non-solicitation Agreement delivered herewith, and (ii) the
foregoing non-competition agreement shall be applicable only to (i) Gymboree,
Babies “R” Us, Carter’s, Ruum, Crazy 8, Stride Rite, or any of their respective
subsidiaries, affiliates, or related businesses; (ii) J.Crew Kids (Crewcuts),
Baby Gap or Gap Kids; and (iii) the children’s apparel, footwear and accessories
businesses of (1) Target or (2) Old Navy. It is further expressly agreed that
there are no non-competition covenants applicable to a voluntary resignation by
you and that you will not be required during the course of your employment to
enter into any non-competition covenants applicable to a voluntary resignation
by you as a condition of continued employment or otherwise.


•    WITHHOLDING: The Company is authorized to withhold from any payment to be
made hereunder to you such amounts for income tax, social security, unemployment
compensation, excise taxes and other taxes and penalties as in the Company’s
judgment is required to comply with applicable laws and regulations.


•
409A COMPLIANCE: Notwithstanding anything in this offer letter to the contrary,
if you are a “specified employee” (determined in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-3(i)(2)) as of the termination
of your employment with the Company, and, if any payment, benefit or entitlement
provided for in this offer letter or otherwise both (i) constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code and (ii) cannot
be paid or provided in a manner otherwise provided herein or otherwise without
subjecting you to additional tax, interest, and/or penalties under Section 409A
of the Code, then any such payment, benefit or entitlement that is payable
during the first six months following the date of your termination of employment
shall be paid or provided to you (or your estate, if applicable) in a lump sum
cash payment (together with interest on such amount during the period of such
restriction at a rate, per annum, equal to the applicable federal short-term
rate (compounded monthly) in effect under Section 1274(d) of the Code on the
date of termination) on the earlier of (x) your death or (y) the first business
day of the seventh calendar month immediately following the month in which your
termination of employment occurs.



•
CONFIDENTIALITY, ETC.: At the time of the execution and delivery of this offer
letter, you will also execute and deliver the Company’s Confidentiality, Work
Product and Non-solicitation Agreement delivered herewith.



•
INDEMNIFICATION/D&O: As an officer of the Company, you will be indemnified on
the same terms and conditions, and will be covered by the Company’s directors’
and officers’ insurance coverage to the same extent as other Senior Vice
Presidents of the Company.



Unless specifically stated in this offer letter, all terms and conditions of
your employment are as provided by the policies and practices of The Children’s
Place, Inc. and its affiliates as in effect from time to time.
This offer of employment is not to be construed as an employment contract,
expressed or implied, and it is specifically understood that your employment is
at-will (this means that either you or the Company may terminate your employment
at any time with or without cause) and further that there is no intent on the
part of the Company or yourself, for continued employment of any specified
period of time.



--------------------------------------------------------------------------------



Please indicate your acceptance of and agreement with the foregoing by executing
this offer letter and returning a copy to me.
Anurup, please give this offer your utmost consideration. We look forward to
your joining our team. We are confident that you will make a strong contribution
to our continued growth and success. Should you have any questions concerning
the specifics of our offer to you, or the benefit programs, please do not
hesitate to call.




Sincerely,                            Agreed and Accepted:


/s/ Mike Scarpa                            /s/ Anurup Pruthi            
Mike Scarpa                            Anurup Pruthi    Date: October 14, 2014
Chief Operating Officer                    

